Citation Nr: 0001746	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-14 575	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for diverticulitis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hiatal hernia.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  He was a prisoner of war, confined by the 
German government, from January 3, 1945, to April 24, 1945.  

Service connection for diverticulitis and hiatal hernia was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in December 1983, on the basis that a 
chronic gastrointestinal disorder, including diverticulitis 
and hiatal hernia, was not present in service.  

This current matter came before the Board on appeal from a 
rating decision of March 1997, by the Newark, New Jersey, RO, 
which denied the veteran's attempt to reopen his claims of 
service connection for diverticulitis and hiatal hernia.  The 
notice of disagreement with this determination was received 
in June 1997.  The statement of the case was issued in June 
1997.  The veteran's substantive appeal (VA Form 9) was 
received in July 1997, wherein he requested a hearing before 
a hearing officer in the RO and a Member of the Board at the 
RO.  The record indicates that the veteran's claims file was 
transferred from the Newark RO to the Philadelphia ROIC in 
October 1997.  Subsequently, a hearing was scheduled to be 
held before a hearing officer at the ROIC in July 1998; 
however, a report of contact (VA Form 119), dated in July 
1998, indicates that the veteran contacted the ROIC and 
expressed his desire to cancel the local hearing.  The appeal 
was received at the Board in September 1998.  

In September 1998, the Board sent the veteran a letter 
seeking to clarify his previous request for a hearing before 
a Member of the Board, and to determine whether he still 
desired such a hearing.  The veteran's response was received 
in October 1998, wherein he indicated that he still desired a 
hearing before a Member of the Board at the ROIC.  

In November 1998, the Board remanded the case to the ROIC for 
the scheduling of a Travel Board hearing before a Member of 
the Board.  Further development of evidentiary material 
ensued, and several other claim issues not pertinent to the 
present appeal were resolved.  A statement from the veteran 
was received in February 1999.  Duplicate service medical 
records were received in February 1999.  A supplemental 
statement of the case was issued in August 1999.  Private 
medical statements were received in August and October 1999.  
In a statement dated in November 1999, the veteran indicated 
that he no longer desired to have a hearing.  The appeal was 
received back at the Board in November 1999.  

The Board notes that, in August 1999, the ROIC received 
additional medical evidence (apparently after the issuance of 
a supplemental statement of the case, but prior to 
certification of the appeal).  There is no indication in the 
record that the veteran waived the procedural right for ROIC 
review of the additional medical evidence.  Any pertinent 
evidence submitted to the RO and transferred to the Board 
pursuant to 38 C.F.R. § 19.37, must be referred by the Board 
to the RO for review and preparation of a supplemental 
statement of the case, unless this procedural right is waived 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304(a), (c) (1999).  In the 
absence of such a waiver, the Board has discretion to 
consider such evidence without referral to the ROIC when the 
veteran would not be prejudiced by such consideration.  Here, 
because the claim is being reopened, there is no prejudice to 
the veteran.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) of the German 
government from January 1945 to April 1945.  

2.  In a December 1983 decision, the Board denied entitlement 
to service connection for diverticulitis.  

3.  The additional evidence associated with the claims 
folder, since the Board's December 1983 denial of service 
connection for diverticulitis, includes an August 1999 
statement signed by Susan M. Biancarelli, M.D., indicating 
her opinion that the veteran's chronic gastrointestinal 
problems, including diverticulitis, were certainly service 
related; therefore, the evidence is new and material, as it 
bears directly and substantially on the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran's claim for service connection for 
diverticulitis is reasonably supported by competent evidence, 
and is plausible.  

5.  In a December 1983 decision, the Board denied entitlement 
to service connection for hiatal hernia.  

6.  The additional evidence associated with the claims 
folder, since the Board's December 1983 denial of service 
connection for hiatal hernia, includes an August 1999 
statement signed by Susan M. Biancarelli, M.D., indicating 
her opinion that the veteran's chronic gastrointestinal 
problems, including hiatal hernia, were certainly service 
related; therefore, the evidence is new and material, as it 
bears directly and substantially on the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  

6.  The veteran's claim for service connection for hiatal 
hernia is reasonably supported by competent evidence, and is 
plausible.  


CONCLUSIONS OF LAW

1.  The December 1983 Board decision that denied service 
connection for diverticulitis was a final decision.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
diverticulitis is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

3.  The claim of service connection for diverticulitis is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  The December 1983 Board decision that denied service 
connection for hiatal hernia was a final decision.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  

5.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hiatal hernia is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

6.  The claim of service connection for hiatal hernia is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent laws, Regulations, and Court precedent

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the December 1983 Board decision, we must 
first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Therefore, the ruling in Hodge must be 
considered as easing the veteran's evidentiary burden in 
seeking to reopen a previously and finally denied claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether the evidence is new, which is a 
determination separate from whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been further interpreted by the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 12 
Vet.App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet. App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening. Id. at 285.  

II.  Factual background

When this case was considered by the Board in December 1983, 
the record was fairly clear.  The record showed that the 
veteran served on active duty from December 1943 to November 
1945; he was a prisoner of war of the German Government from 
January to April 1945.  The enlistment examination, conducted 
in October 1943, indicates that the veteran was 66 1/2" tall 
and weighed 125 pounds; clinical evaluation was negative for 
any complaints or findings of a gastrointestinal disorder.  A 
service entry dated in April 1945 reflects a diagnosis of 
gastroenteritis, acute.  The separation examination, 
conducted in November 1945, was negative for any complaints 
or findings of a gastrointestinal disorder.  

The veteran was afforded a VA compensation examination in 
February 1982, at which time he complained of pain in the 
lower abdomen, a burning sensation in the rectum, gas, 
occasional vomiting, difficulty sleeping in a reclining 
position, diarrhea, and constipation.  He indicated that he 
had a good appetite, but had to watch his diet because of a 
variety of disabilities, including diverticulitis and hiatal 
hernia.  On examination, the veteran weighed 169 pounds.  No 
hernias were disclosed.  The abdomen was soft and flat; bowel 
sounds were normal.  An upper gastrointestinal (UGI) series 
revealed a small diverticulum of the second portion of the 
duodenum; otherwise, no ulcer was demonstrated.  The 
pertinent diagnoses were history of hiatus hernia and history 
of diverticulitis.  

Received in March 1982 was a certificate of attending 
physician, dated in March 1982, indicating that the veteran 
had been receiving treatment for diverticulitis; the 
pertinent diagnoses were diverticulosis and recurrent 
diverticulitis.  Attached to this statement was a report of 
an X-ray study performed in March 1982, which reflected a 
diffuse diverticulosis of the descending and proximal sigmoid 
colon, with intermittent smooth muscle spasm of the lower 
descending colon; there was also moderate number of 
diverticula of the ascending colon and hepatic flexure.  

Received in January 1983 were private treatment reports dated 
from March 1970 to March 1982.  Among those records was a 
private medical statement from Thomas J. Cahill, M.D., dated 
in November 1973, indicating that the veteran was seen in 
March 1970, when he expressed concern about his prostate 
gland.  Dr. Cahill indicated that an UGI series showed a 
small hiatal hernia, which could account for his heartburn; 
he also indicated that a barium enema showed scattered 
diverticula within the cecum and ascending colon.  The 
pertinent diagnoses were hiatal hernia and diverticulosis of 
the sigmoid colon.  The report of a barium enema, performed 
in September 1980, revealed moderate diverticulosis of the 
lower descending and proximal sigmoid colon, with scattered 
diverticula of the ascending colon and hepatic flexure.  A 
UGI series, also performed in September 1980, revealed a 
grade I sliding concentric hiatal hernia, which reduced 
during the study.  

As noted above, the Board's December 1983 decision denied the 
veteran's claim for service connection for a chronic 
gastrointestinal disorder, including diverticulitis and 
hiatal hernia, on the basis that acute gastroenteritis 
present during service resolved without residual disability 
and has not been shown to be causally related to any 
currently gastrointestinal disorder.  

The evidence received since the December 1983 decision 
essentially consists of:  the report of a VA POW medical 
history and examination conducted in March 1987; VA treatment 
records dated from March 1990 to October 1996; private 
treatment reports dated from January 1996 to February 1996; 
the report of a VA POW medical history and examination 
conducted in December 1996; a VA outpatient treatment report 
dated in December 1996; a statement from the veteran received 
in February 1999, wherein he related his experiences 
following his liberation from the POW camp and the symptoms 
he experienced following his discharge from service; a 
private medical statement from Susan M. Biancarelli, M.D., 
dated in August 1999; and another statement from Dr. 
Biancarelli, dated in September 1999.  

III.  Legal analysis

The Board holds that the newly received medical records are 
both "new and material."  That is, we find that the 
evidence associated with the file is probative of the issues 
at hand.  It is significant that the medical evidence tends 
to show that the veteran currently suffers from chronic 
gastrointestinal disorders, including diverticulitis and 
hiatal hernia.  In addition, the medical evidence indicates a 
view, by his medical care provider, that the current 
gastrointestinal disorders are related to his military 
service.  

Of particular note, in the medical statement dated in August 
1999, Dr. Biancarelli reported that had been her patient 
since December 1990, during which time he had suffered 
multiple bouts of acute and chronic diverticulosis and 
gastroenteritis.  Dr. Biancarelli reported that the veteran 
had carried a diagnosis of diverticulosis since being 
liberated from a POW camp on April 12, 1945.  She explained 
that the veteran suffered from chronic gastroesophageal 
reflux disease, which was caused by his hiatal hernia, 
another condition that developed while he was in the Army.  
The physician reported that the veteran had been under the 
medical care of the Biancarelli family from 1946 to the 
present, first with her father and then herself.  She also 
reported that the veteran intermittently underwent 
sigmoidoscopies when his diverticulitis flared up; she noted 
that he was on multiple courses of antibiotics and narcotics 
for infections and pain associated with diverticulitis.  Dr. 
Biancarelli stated that she felt the veteran's chronic 
unremitting gastrointestinal problems were most certainly 
related to service.  In a statement dated in September 1999, 
the physician noted that her father's records of treatment of 
the veteran were either destroyed or sent to the VA years 
ago.  She also related that her findings and previous 
statement were based on the veteran's past medical history, 
current medical history, and objective observations.  

The Board further notes that the veteran's contentions 
regarding his symptoms following the December 1983 Board 
decision are also new and material.  The veteran's 
contentions, assumed to be true for the purpose of 
determining whether evidence is new and material, are 
probative as to the questions of continuity of symptomatology 
and existence of a present disability.  

In light of the foregoing, the Board finds that the newly 
received evidence is not duplicative of the evidence 
previously considered, and bears directly and substantially 
upon the specific matters under consideration in this case.  
When the credibility of the new evidence is presumed, it is 
of such significance that it must be considered in order to 
fairly decide the merits of the claims.  Therefore, we find 
that the veteran's additional submissions constitute new and 
material evidence, and the claims for service connection for 
diverticulitis and hiatal hernia are reopened.  

Having concluded that the veteran's claims regarding 
diverticulitis and hiatal hernia are reopened, the next 
question is whether the may be considered well grounded.  The 
Court has held that in order for a claim to be well grounded, 
there must be competent evidence of incurrence or aggravation 
of a disease or injury in service, of a current disability, 
and of a nexus between the in-service injury or disease and 
the current disability.  See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet.App. 465, 469 (1994); Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

Since the service medical records reflect the presence of 
gastrointestinal complaints, the veteran has been currently 
diagnosed with diverticulitis and hiatal hernia, and at least 
one medical professional considered the veteran's 
gastrointestinal problems to be associated with service, the 
claims may be considered well grounded.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for diverticulitis, and that the claim is 
well grounded, the appeal is granted.  

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for hiatal hernia, and that the claim is 
well grounded, the appeal is granted.  


REMAND

In view of the favorable action taken above, to find both 
issues to be reopened and well grounded, the next step is to 
evaluate the merits of the claim.  Such action, requiring the 
weighing of the evidence, must be done only after ensuring 
that VA's duty to assist in the development of well-grounded 
claims has been fulfilled.  

As noted above, in determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510 (1992).  However, at this 
juncture, de novo review requires that all the evidence be 
carefully weighed, that probative weight be assigned to each 
item of evidence, and that credibility be assessed.  

As noted above, in August 1999, the veteran submitted a 
statement of Dr. Susan M. Biancarelli, in which she opined 
that the veteran's chronic unremitting gastrointestinal 
problems were service related.  Dr. Biancarelli stated that 
the veteran currently suffers from hiatal hernia and 
diverticulitis, which occurred while he was on active duty 
and had persisted throughout his life.  She noted that her 
father had treated the veteran from 1946, and that the 
veteran had been her patient since 1990.  In a subsequent 
statement in September 1999, Dr. Biancarelli indicated that 
her father's records were destroyed; she stated, however, 
that her previous letter was based upon past medical history, 
current medical history, and physical examinations.  Records 
confirming the doctor's opinion were not associated with the 
claims folder.  Further, it is not clear that Dr. Biancarelli 
reviewed the veteran's claims files prior to rendering her 
opinion.  A diagnosis if only as good as the history upon 
which it is based.  See Reonal v. Brown, 5 Vet.App. 458 
(1993).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  It is 
necessary that the examining physician carefully review the 
claims folder prior to offering an opinion.  

One final matter bears mentioning.  In January 2000, the 
veteran submitted, directly to the Board, an item of 
correspondence styled as a Brief in Support of Veterans 
Appeal.  Therein, the veteran advanced arguments for the 
granting of service connection, and reiterated references to 
various historical records.  On remand, the ROIC is requested 
to consider that submission, which has been placed in the 
claims folder, in the readjudication of these claims.

In view of the foregoing, to ensure that all evidence 
potientially relevant to the veteran's claim is obtained, and 
to ensure full compliance with due process requirements, the 
case is hereby REMANDED to the ROIC for the following action:

1.  The ROIC should secure copies of all 
VA inpatient and outpatient treatment 
records of the veteran which are relevant 
to this claim, and have not previously 
been secured, since December 1996.  


2.  The ROIC should contact the veteran 
and obtain a signed authorization for 
release of information from him for 
obtaining Dr. Biancarelli's records.  The 
ROIC should contact Dr. Biancarelli to 
obtain copies of any and all medical or 
treatment records pertaining to the 
veteran, beginning in 1990.  All items of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
these records prove to be unobtainable by 
the ROIC, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  

3.  After the above noted records are 
associated with the claims folder, the 
veteran's file should be referred to an 
appropriate VA physician, who has not 
previously examined the veteran or 
reviewed his case.  The physician should 
review all pertinent records in the 
claims file, including any records 
obtained from Dr. Biancarelli, provide an 
explicit diagnosis of all current 
gastrointestinal disorders, and provide a 
written opinion as to whether it is as 
likely as not that any gastrointestinal 
disorder noted on examination had its 
onset in, or is etiologically related to 
service.  The rationale for the 
conclusion reached should be explained.  
If the examiner deems it necessary to 
examine the veteran again, the veteran 
should be scheduled for such examination.  

4.  With regard to all the instructions 
set forth above, the veteran is hereby 
advised of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
an examination, if deemed necessary by 
the physician reviewing the matter.  Any 
failure to cooperate may result in 
adverse action, pursuant to 38 C.F.R. 
§ 3.655.  

5.  Thereafter, the ROIC should 
adjudicate the veteran's claims of 
entitlement to service connection for 
diverticulitis and hiatal hernia.  In 
doing so, the ROIC should consider all of 
the evidence, old and new, on a de novo 
basis, to determine whether there exists 
a basis for granting either of the 
veteran's claims.  Each item of evidence 
should be carefully weighed, and the 
probative weight assigned thereto.  The 
credibility of the evidence should be 
assessed and discussed.  

6.  If either decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



